UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:8/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2012(Unaudited) DWS Dreman Mid Cap Value Fund Shares Value ($) Common Stocks 97.6% Consumer Discretionary 7.4% Auto Components 1.3% Lear Corp. Hotels, Restaurants & Leisure 1.5% Darden Restaurants, Inc. (a) Household Durables 1.5% Whirlpool Corp. Multiline Retail 1.1% Big Lots, Inc.* (a) Specialty Retail 2.0% Best Buy Co., Inc. (a) Staples, Inc. (a) Consumer Staples 4.1% Beverages 1.4% Molson Coors Brewing Co. "B" (a) Household Products 1.3% Energizer Holdings, Inc. (a) Tobacco 1.4% Lorillard, Inc. (a) Energy 8.6% Energy Equipment & Services 1.6% Ensco PLC "A" (a) Oil, Gas & Consumable Fuels 7.0% Chesapeake Energy Corp. (a) Marathon Oil Corp. (a) Murphy Oil Corp. (a) Ultra Petroleum Corp.* (a) Valero Energy Corp. (a) Financials 26.9% Capital Markets 3.3% Ameriprise Financial, Inc. Invesco Ltd. Commercial Banks 6.8% Comerica, Inc. (a) Fifth Third Bancorp. KeyCorp (a) SunTrust Banks, Inc. (a) Diversified Financial Services 1.5% The NASDAQ OMX Group, Inc. Insurance 9.2% Allstate Corp. (a) Axis Capital Holdings Ltd. Hartford Financial Services Group, Inc. (a) Lincoln National Corp. (a) PartnerRe Ltd. (a) Unum Group (a) Real Estate Investment Trusts 6.1% Duke Realty Corp. (REIT) (a) Hospitality Properties Trust (REIT) Mack-Cali Realty Corp. (REIT) Senior Housing Properties Trust (REIT) Health Care 7.2% Health Care Equipment & Supplies 3.0% St. Jude Medical, Inc. Zimmer Holdings, Inc. Health Care Providers & Services 2.9% Cardinal Health, Inc. (a) CIGNA Corp. Life Sciences Tools & Services 1.3% Agilent Technologies, Inc. Industrials 14.1% Aerospace & Defense 2.9% Engility Holdings, Inc.* (a) L-3 Communications Holdings, Inc. (a) Northrop Grumman Corp. (a) Commercial Services & Supplies 1.6% Waste Management, Inc. (a) Construction & Engineering 1.4% URS Corp. Electrical Equipment 1.3% General Cable Corp.* Machinery 4.3% Eaton Corp. (a) Ingersoll-Rand PLC Joy Global, Inc. Oshkosh Corp.* Road & Rail 2.6% Norfolk Southern Corp. Ryder System, Inc. Information Technology 16.2% Communications Equipment 1.6% Harris Corp. (a) Computers & Peripherals 1.8% Lexmark International, Inc. "A" (a) 90 NCR Corp.* Electronic Equipment, Instruments & Components 1.3% Arrow Electronics, Inc.* (a) IT Services 2.5% Computer Sciences Corp. (a) Western Union Co. Semiconductors & Semiconductor Equipment 4.2% Applied Materials, Inc. (a) KLA-Tencor Corp. (a) Marvell Technology Group Ltd. Software 4.8% CA, Inc. Symantec Corp.* Synopsys, Inc.* Materials 10.3% Chemicals 3.4% Agrium, Inc. Huntsman Corp. (a) Containers & Packaging 2.6% Owens-Illinois, Inc.* Rock-Tenn Co. "A" Metals & Mining 4.3% Kinross Gold Corp. Nucor Corp. (a) Yamana Gold, Inc. (a) Utilities 2.8% Electric Utilities American Electric Power Co., Inc. (a) PPL Corp. (a) Total Common Stocks (Cost $181,924,306) Securities Lending Collateral 39.3% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $78,047,595) Cash Equivalents 1.9% Central Cash Management Fund, 0.14% (b) (Cost $3,858,758) % of Net Assets Value ($) Total Investment Portfolio (Cost $263,830,659) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $263,914,048.At August 31, 2012, net unrealized appreciation for all securities based on tax cost was $11,696,412.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $26,973,056 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,276,644. (a) All or a portion of these securities were on loan amounting to $75,364,181. In addition, included in other assets and liabilities, net is a pending sale, amounting to $1,595,984, that is also on loan. The value of all securities loaned at August 31, 2012 amounted to $76,960,165 which is 38.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
